The defendant was convicted in the criminal court of Fulton County of the offense of possessing whisky that did not bear the tax stamps prescribed by the State Revenue Commissioner. The case was tried by the judge without a jury, and the evidence authorized him to find that three cans of such whisky were found in the residence of the defendant. That evidence raised the presumption that the defendant was the owner and possessor of the whisky (Morgan v. State, 62 Ga. App. 493,  8 S.E.2d 694), and the presumption was not rebutted by the statement of the defendant, which was evidently rejected by the trial judge. The petition for certiorari was based solely upon the ground that the defendant's conviction was not authorized by the evidence, and was properly overruled in the superior court.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                         DECIDED APRIL 28, 1943.